UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Caddis Consulting Group, Inc. (Name of registrant as specified in its charter) Nevada 7371 26-3751816 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3550 Larkwood Court Bloomfield Hills, Michigan 48302 (702) 341-3664 (Address and telephone number of registrant’s principal executive offices) Harold P. Gewerter, Esq. Law Offices of Harold P. Gewerter, Esq., Ltd. 5440 W. Sahara Avenue, Third Floor Las Vegas, Nevada 89146 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered (1) per Share ($) ($)(2) Fee($) Shares of Common Stock, par value 4,000,000 $.01 $40,000 $1.23 $0.001 1 4,000,000 shares are being offered by a direct offering at the price of $.01 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Caddis
